In a proceeding pursuant to CPLR article 78 to annul a determination of the Board of Zoning Appeals of the Town of Harrison denying petitioner’s application for an area variance in the town’s zoning ordinance, the members of the board and its building inspector appeal from a judgment of the Supreme Court, Westchester County, entered December 1, 1965, which annulled the determination and directed the issuance of an appropriate building permit to petitioner. Judgment affirmed, without costs. No opinion. Christ, Acting P. J., Brennan, Hill and Rabin, JJ., concur; Hopkins, J., dissents and votes to reverse the judgment and to confirm the determination of the Zoning Board.